Citation Nr: 1623019	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy.

3.  Entitlement to service connection for right upper extremity peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for coronary artery disease status post stent placement.

8.  Entitlement to service connection for pancreatic cancer.

9.  Entitlement to service connection for background diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Loui, Missouri.

The Veteran died in August 2012.  The Veteran's surviving spouse was properly substituted as appellant in April 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran and Appellant have argued that the Veteran was exposed to Agent Orange during temporary duty assignment in Guam from July 1968 to December 1968.  The Veteran's personnel file does confirm the Veteran was on temporary duty assignment in Guam starting in July 1968.  In support of the argument, multiple articles relating the storage of Agent Orange in Guam have been submitted.  In March 20145, the Appellant submitted a statement with photos which she stated showed the Veteran around barrels of Agent Orange while in Guam.  While the statement has been uploaded to the Veteran's VBMS file, the pictures which accompanied the statement are not of record.  On remand, the RO should attempt to obtain these pictures and associate them with the file.

Additionally, a June 2011 print out of an email from VBA Compensation Services regarding Agent Orange and Guam notes that two attachments, AO Locations.doc and AO JSRRC.doc, should be reviewed as it was all the information available regarding Guam and Agent Orange.  Again, while the print out of the email is of record, the attachments are not.  On remand these attachments should be obtained and associated with the claim file.  

Finally, an October 2013 Formal Finding of Lack of Sufficient Information to Request Research of Unit Records form the JSRRC note that a search as to whether the Veteran was exposed to Agent Orange in Guam could not be done as "[t]he surviving spouse did not submit a two month timeframe of the [V]eteran's alleged exposure to Agent Orange while stationed at Anderson Air Force Base in Guam."  The Board notes that while that while the time frame has not been narrowed down to two months, the record does reflect that the Veteran was in Guam for a period of four to five.  While not two months, the period of time in question is relatively short, not even reaching six months let alone years.  Considering the Veteran is no longer alive and only he could potentially narrow down the period of time to two months, and, considering that it is not an extensive period of time, but rather just months, the Board finds that the RO should request that the JSRRC do a request for the period of time the Veteran was in Guam.  If need me, separate requests should be made in two month increments.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Appellant and request that she resubmit copies of the pictures attached to her March 2014 statement.  All efforts to contact the Appellant and obtain the missing pictures should be clearly documented in the claim file.

2. The AOJ should obtain and associate with the claim file the attachments referenced in the June 2011 email from the VBA Compensation Services regarding Agent Orange in Guam.

3. The AOJ should attempt to verify with the JSRRC whether the Veteran was exposed to Agent Orange while service in Guam from July to December 1968.  If separate requests are needed made in two month increments in order to stay within the two month requirement for JSRRC searches, such should be made.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




